Citation Nr: 1208739	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1982 to June 1985.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran subsequently relocated, and jurisdiction of his claim was transferred to the RO in Buffalo, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his June 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board, but he later cancelled that request in a statement received in June 2011.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011). 


FINDINGS OF FACT

1.  Prior to April 22, 2010, the Veteran had the following service-connected disabilities: lumbosacral strain with disc space narrowing, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; and, radiculopathy of the left lower extremity, rated as 20 percent disabling.  The combined service-connected disability rating was 60 percent, but the lumbosacral strain and radiculopathy of the lower extremities are considered one disability because they resulted from the same common etiology.

2.  During the pendency of the appeal, the Veteran was granted service connection for recurrent major depression for which a 100 percent disability evaluation was assigned effective from April 22, 2010.  

3.  Effective from January 1, 2011, the separate 20 percent evaluations for radiculopathy of the right and left lower extremities were each reduced to 10 percent; however, the Veteran's combined evaluation for his lumbosacral strain and radiculopathy still meet the schedular criteria for TDIU when the bilateral factor and common etiology are taken into consideration.  

4.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected lumbosacral strain and radiculopathy of the lower extremities prevent him from obtaining or maintain substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, if there is any defect in VCAA notice or assistance, such a defect is not prejudicial to the Veteran, given the favorable disposition of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, prior to April 22, 2010, the Veteran had the following service-connected disabilities: lumbosacral strain with disc space narrowing, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; and, radiculopathy of the left lower extremity, rated as 20 percent disabling.  The combined service-connected disability rating was 60 percent, but the lumbosacral strain and radiculopathy of the lower extremities are considered one disability because they resulted from the same common etiology.

 During the pendency of the appeal, the Veteran was also granted service connection for recurrent major depression for which a 100 percent disability evaluation was assigned effective from April 22, 2010.  

The RO subsequently issued another rating decision in November 2010.  In pertinent part, effective from January 1, 2011, the separate 20 percent evaluations for radiculopathy of the right and left lower extremities were each reduced to 10 percent.  The Veteran's current combined schedular evaluation is 100 percent.  

The Board notes that, on June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel  subsequently took action in November 2009 to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

Based on the foregoing, the Board must determine whether the Veteran is entitled to TDIU based on his service-connected disabilities other than his major depression.  The Veteran filed his claim for TDIU in July 2009.  As previously noted, the Veteran was assigned a 40 percent disability evaluation for his lumbosacral strain and separate 20 percent disability evaluations for radiculopathy of his lower extremities.  His combined rating was 60percent, but those disorders may be considered one disability because they resulted from the same common etiology.  Thus, the schedular criteria for TDIU have been met.  

Moreover, the Board notes that the Veteran is unemployed.  From 1987 to 1994, he worked sporadically in several different jobs, including security work. He last worked in November 1994 in a factory.  

The Veteran has asserted that his service-connected lumbar spine disability and radiculopathy cause frequent pain, difficulty lifting, bending, sitting, and standing, and he has had numbness and weakness in his legs.  He has reported using a cane and wheelchair to prevent falls.  The Veteran maintains that he is often bedridden and incapacitated.  He frequently takes pain killers, but he says they do not help.  While he acknowledges the severity of various nonservice-connected disabilities, including cervical spine stenosis, arthritis of the hands and shoulders, and headaches, the Veteran asserts that his service-connected disabiities, standing alone, have precluded gainful employment since 1994.  

The Veteran is currently 52 years of age.  He obtained a general equivalency diploma (GED) and attended one year of college through vocational rehabilitation.  See March 1995 and July 2009 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); January 2010 notice of disagreement (NOD); June 2010 VA Form 9; and April 2005 lay statement from mother.   

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the claim for TDIU, VA treatment records dated from the 1990s and 2000s occasionally document treatment for several significant nonservice-connected disorders, including cervical spine stenosis, arthritis of the hands and shoulders, and headaches.  These records implicitly attest to the occasional severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment.  In addition, none of the Veteran's previous employers ever confirmed that the Veteran was not able to work due to his lumbar disability.  Some of the informational requests to his former employers (VA Forms 21-4192 - Requests for Employment Information in Connection With Claim for Disability Benefits) were returned as undeliverable.  Moreover, the Veteran underwent VA examinations of the spine in July 2005 and August 2009.  Both examiners found that the Veteran's subjective complaints were inconsistent with the results of the objective examinations.  In other words, the implication was that the Veteran was exaggerating his lumbar spine and neurological symptoms.  Private and VA neurological testing dated in January 2009 of the lower extremities (nerve conduction velocity (NCV) and electromyography (EMG) testing) were mostly normal, despite the Veteran's subjective complaints of lower extremity weakness, pain, numbness, and sensory deficit.

As to the evidence in support of the claim for TDIU, there are lay statements from the Veteran and his mother throughout the course of the appeal.  Moreover, VA treatment records dated in the 1990s and 2000s reveal significant treatment and symptoms for the Veteran's service-connected lumbar spine disability and radiculopathy.  Specifically, a September 1997 VA examiner observed that the Veteran used a cane, and VA treatment records dated in 1999 mention low back pain.  VA treatment records throughout 2002 confirm that the Veteran uses a cane to ambulate.  A July 2004 VA ambulatory note assesses that the Veteran's low back as being so "severe" that he stays mostly in a wheelchair or in bed.  An August 2004 VA treatment note also indicates that the Veteran was provided with a wheelchair due to his frequent falls from his lumbar spine pain and neuropathy.  It was noted that his lumbar spine disability was permanent and that the Veteran was not "gainfully employable" since 1998 because he could not function in any job.  VA treatment records dated in 2005 frequently document the Veteran's continued use of a wheelchair.  In addition, February 2005 and March 2006 VA treatment notes state that the Veteran is "practically bedridden" and wheelchair bound due to severe lumbar spine pain.  It was noted that he does not leave his home unless going to the VA clinic for appointments.  These VA treatment notes are signed by a VA treating physician who treated the Veteran on a continuous basis.  Moreover, as early as August 1987, a VA examiner remarked that the Veteran was having difficulty maintaining employment due to his lumbar spine and legs.  

In addition, a comprehensive April 1997 chronic pain clinic report concluded that "it is highly unlikely that [the Veteran] will be employable in the future nor is he likely to have the physical or functional ability to undertake any form of physical therapy at this time."  In discussing his previous work history from 1988 to 1994, the private physician found that the Veteran's employment was rarely "continuous" due to his lumbar spine limitations in lifting and movement.  It was noted that his functional abilities had "progressively deteriorated."  Pain to the lower extremities was also described.  It was further noted that the Veteran had attained "a state of permanence with respect to functional limitations and chronic pain" for his low back condition.  This opinion was thorough and supported by discussion and explanation.  The Veteran was also interviewed, and he underwent examination and testing of the lumbar spine.  Notably, the Veteran has not worked since the mid-1990s, as predicted by the private physician.  

The Board is cognizant that the Veteran sustained an intercurrent post-service work-related injury to the back in 1990.  See VA examinations dated in March 1991 and June 1995.  This injury appeared to further aggravate his service-connected injury.  However, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected lumbar spine disability, as is the case here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).    

The Board acknowledges that the Veteran is able to perform certain aspects of daily living, such as bathing, dressing, toileting, and grooming.  See e.g., January 2009 VA neurological examination.  However, the law provides that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

In addition, even without consideration of the effect of the Veteran's nonservice-connected disabilities, VA treatment records dated in the 1990s and 2000s continuously describe the "severe" nature of the Veteran's service-connected lumbar spine disability.  This evidence supports the conclusion that his lumbar spine and radiculopathy disabilities, standing alone, prevent him from securing gainful employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected lumbar spine and radiculopathy disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to TDIU is granted.  

In rendering this decision, the Board again notes that the RO issued a rating decision in November 2010 in which the separate evaluations for the Veteran's radiculopathy of the lower extremities were each reduced to 10 percent effective from January 1, 2011.  In other words, the Veteran has been assigned a 40 percent disability evaluation for his lumbosacral strain and separate 10 percent disability evaluations for his radiculopathy of the lower extremities since January 1, 2011.  However, taking into consideration the bilateral factor and the common etiology, the Veteran still meets the schedular criteria for TDIU.  Thus, the reduction does not affect the grant of TDIU benefits. 


ORDER

Subject to the provision governing the award of monetary benefits, entitlement to TDIU is granted. 


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


